EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of July 29, 2013 is
entered into by and between CAM Group, Inc., a Nevada corporation (the
“Company”), and Ka Kit (the “Executive”, and collectively with the Company, the
“Parties”), and shall become effective as of the date hereof (the “Effective
Date”).

 

WITNESSETH:

 

WHEREAS, the Company’s core business is organized into four areas: advertising,
wholesale and retail sales, store rental and value-added services. (the
“Business”);

 

WHEREAS, Executive has represented to Company that she has the experience,
background and expertise necessary to enable her to be the President and
Secretary of the Company; and

 

WHEREAS, based on Executive’s representation and the Company’s reasonable due
diligence, the Company wishes to employ Executive as its President and
Secretary, and the Executive wishes to enter into such employment with the
Company and to enter into this Agreement; and

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein, and for other good and valuable consideration, the Parties hereby agree
as follows:

 

 1. Definition. As used herein, the following terms shall have the following
    meanings:

 

1.1 “Affiliate” of a Person (the “Person”) means any other Person directly or
indirectly controlling, controlled by or under common control with the Subject
Person, where “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
person, whether through the ownership of voting securities, by contract or
otherwise, and includes (a) ownership directly or indirectly of 50% or more of
the shares in issue or other equity interests of such Person; (b) possession
directly or indirectly of 50% or more of the voting power of such Person or
(c) the power directly or indirectly to appoint a majority of the member of the
board of directors or similar governing body of such Person, and the terms
“controlling” and “controlled” have meaning correlative to the foregoing.

 

1.2 “Board” means the Board of Directors of the Company.

 

1.3 “ Person”, for the purpose of this Agreement, means an individual,
corporation, joint venture, enterprise, partnership, trust, unincorporated
association, limited liability company, government or any department or agency
hereof, or any other entity.

 

1.4 “Prospective Customer” means any Person who has either (a) entered into a
nondisclosure agreement with the Company or its subsidiary or Affiliate; or (b)
has received a reasonably detailed written proposal from the Company or its
subsidiary or Affiliate, and such Person has not yet rejected such proposal.

 

 2. Employment.

 

2.1        Agreement to Employ. As of the Effective Date, the Company hereby
agrees to employ Executive, and Executive hereby accepts such employment,
subject to the provisions of this Agreement, as an officer of the Company.

 

2.2        Duties. Executive shall serve as the President and Secretary of the
Company. In such position, Executive shall have such responsibilities as stated
in Attachment I of this Agreement. Executive shall report directly to the Board.
The Board shall have the right to adjust the duties and authority of Executive,
provided that such adjustment shall not be inconsistent with applicable laws,
regulations and rules.

 

2.3        Term of Employment. Subject to the provisions of Section 5 of this
Agreement, this Agreement shall be effective for a period of one (1) year
commencing on the Effective Date, unless earlier terminated pursuant to
Section 4 hereof (the “Term”).

 

3.          Compensation.

 

3.1        Salary. The Company shall pay Executive an annual salary of One
Dollar (USD1) (the “Salary”), payable in yearly installments of one dollar
(USD1).

 

3.2        Business Expenses. During the Term, the Company, in accordance with
Company policies as are in effect from time to time, shall reimburse all
reasonable business expenses incurred by Executive in the performance of her
duties hereunder provided Executive furnishes the Company with vouchers,
receipts and other details of such expenses in the form required by the Company
sufficient to substantiate a deduction for such reasonable business expenses
under all applicable rules and regulations of Federal and State taxing
authorities.

 

4.          Termination. Notwithstanding any other provision of this Agreement:

 

4.1        For Cause by the Company.  The Company hereunder, may terminate the
Term, and the Executive’s employment at any time for Cause (as defined below)
upon delivery of a Notice of Termination (as defined in Section 4.4) by the
Company to Executive, in which the cause or reason of such termination is
stated.  For purposes of this Agreement, “Cause” means, in each case, as
reasonably determined by the Board: (i) conviction of, or entry of a pleading of
guilty or no contest by, Executive with respect to a felony or any lesser crime
of which fraud or dishonesty is a material element; (ii) Executive’s willful
dishonesty towards the Company; (iii) Executive’s willful and continued failure
to perform substantially all of her duties with the Company, or a failure to
follow the lawful direction of the Board after the Board delivers a written
demand for substantial performance and Executive neglects to cure such a failure
to the reasonable satisfaction of the Board within five (5) business days
following receipt of such written demand; (iv) Executive’s knowing and
intentional failure to comply with applicable laws with respect to the execution
of the Company’s business operations or her material breach of this Agreement;
(v) Executive’s theft, fraud, embezzlement, dishonesty or similar conduct which
has resulted or is likely to result in material damage to the Company or any
subsidiaries and Affiliate; or (vi) Executive’s habitual intoxication or
continued abuse of illegal drugs which materially interferes with Executive’s
ability to perform her assigned duties and responsibilities.  If Executive is
terminated for Cause pursuant to this Section 4.1, she shall be entitled to
receive only her Salary through the date of termination and she shall have no
further rights to any compensation (including any Salary) or any other benefits
under this Agreement.

 

4.2        Disability or Death. The Term and Executive’s employment hereunder,
shall terminate immediately upon her death or following delivery of a Notice of
Termination by the Company to Executive if Executive becomes physically or
mentally incapacitated, whether total or partial, and is therefore unable to
perform substantially all of her duties and responsibilities hereunder for a
period of ninety (90) consecutive days (such incapacity is hereinafter referred
to as “Disability”).  Upon termination of Executive’s employment hereunder for
either Disability or death, Executive or Executive’s estate (as the case may be)
shall be entitled to receive her Salary through the date of termination, any
earned but unpaid vacation, and all other compensation and benefits that were
vested through the date of Disability or death.  All other benefits, if any, due
Executive following the Executive’s termination for Disability or death shall be
determined in accordance with the plans, policies and practices of the Company,
provided, however, that Executive (or her estate, as the case may be) shall not
be entitled to participate in any severance plan, policy or program of the
Company.

 

4.3        Termination by Company Without Cause. Executive’s employment may be
terminated without Cause by the Company by delivery of written notice to
Executive at least ninety (90) days prior to the termination date (“Early
Termination by Company”).  It is expressly agreed and understood that if
Executive’s employment is terminated by the Company without Cause as provided in
this Section 4.3, it shall not impair, limit or otherwise affect Executive’s
Continuing Obligations (as defined below).  Upon the effective date of the Early
Termination by Company, Executive shall be entitled to all compensation and
benefits that were vested through such Early Termination by Company date.

 

4.4        Termination by Executive. Executive’s employment may be terminated by
Executive without further liability on the part of Executive (other than with
respect to those provisions of this Agreement expressly surviving such
termination) by written notice to the Company at least thirty (30) days prior to
such termination date (“Termination by Executive”).  It is expressly agreed and
understood that if Executive’s employment is terminated by the Executive as
provided in this Section 4.4, it shall not impair, limit or otherwise affect
Executive’s Continuing Obligations (as defined below).  Upon the effective date
of the Termination by Executive, Executive shall be entitled to all compensation
and benefits that were vested through such Termination by Executive date.

 

4.5        Notice of Termination. The “Date of Termination” shall mean the
applicable date on which the Executive’s employment is terminated under this
Agreement.  Any purported termination of employment by the Company or Executive
(other than on account of the death of Executive) shall be communicated by a
written Notice of Termination to Executive or the Company, respectively,
delivered in accordance with Section 8.4 hereof.  For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon, the date of
termination, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of employment under the
provision so indicated.  The date of termination of Executive’s employment shall
be the date so stated in the Notice of Termination and shall be no less than
thirty (30) days following the delivery of a Notice of Termination; except that:
(a) in the case of a termination by the Company for Cause in accordance with the
terms of Section 4.1 hereof, in which case the date of termination of
Executive’s employment may be, at the sole discretion of the Company, the same
date as the delivery of the Notice of Termination; and (b) in the case of a
Termination by Executive in accordance with the terms of Section 4.4 hereof, the
Company shall have the option, in its complete discretion and upon payment of
all compensation and benefits then due and owing through the last day of the
notice period, to make Executive’s termination effective at any time prior to
the end of such thirty (30) day notice period and, thereafter, all of Company’s
obligations under this Agreement shall cease.

 

4.6        Payment. The Executive shall not be entitled to severance payments or
participate in any severance plan, policy or program of the Company upon any
termination provided in Section 4 herein.  Except as otherwise provided in this
Agreement, any payments to which the Executive shall be entitled under this
Section 4, including, without limitation, any economic equivalent of any
benefit, shall be made as promptly as possible following the Date of
Termination, but in no event more than thirty (30) days after the Date of
Termination.  If the amount of any payment due to the Executive cannot be
determined within thirty (30) days after the Date of Termination, such amount
shall be reasonably estimated on a good faith basis by the Company, and such
estimated amount shall be paid no later than thirty (30) days after such Date of
Termination. As soon as practicable thereafter, the final determination of the
amount due shall be made and any adjustment requiring a payment to the Executive
shall be made as promptly as practicable.

 

4.7        Continuing Obligations. Notwithstanding termination of this Agreement
as provided in this Section 4 or any other termination of Executive’s employment
with the Company, Executive’s obligations under Section 6 hereof (collectively,
the “Continuing Obligations”) shall survive any termination of Executive’s
employment with the Company at any time and for any reason.

 

5.          Executive’s Representation. The Executive represents and warrants to
the Company that: (a) she has the knowledge and experience to perform her duties
as described in Attachment I, and that her qualifications as represented to the
Company are true and accurate; (b) she has not been charged with or convicted of
any criminal or regulatory violation, and to the best of her knowledge is not
the subject of any on-going investigation by any governmental agency; (c) she is
not subject to any contractual, fiduciary or other obligation which may affect
the performance of her duties under this Agreement; (d) she has terminated any
and all contractual obligation which may affect her performance under this
Agreement; and (e) her employment with the Company shall not require her to use
or disclose proprietary or confidential information of any other person or
entity.

 

6.          Non-Disclosure of Confidential Information ; Non-Competition and
Non-Solicitation. Executive acknowledges that her employment position with the
Company is one of trust and confidence.  Executive further understands and
acknowledges that, during the course of Executive’s employment with the Company,
Executive will be entrusted with access to certain confidential information,
specialized knowledge and trade secrets which belong to the Company, its
subsidiaries or Affiliates, including, but not limited to, their methods of
operation and developing a customer base, its manner of cultivating customer
relations, its practices and preferences, current and future market strategies,
formulas, patterns, patents, devices, secret inventions, processes, compilations
of information, records, and customer lists, all of which are regularly used in
the operation of their business and which Executive acknowledges have been
acquired, learned and developed by them only through the expenditure of
substantial sums of money, time and effort, which are not readily ascertainable,
and which are discoverable only with substantial effort, and which thus are the
confidential and the exclusive property of the Company and its subsidiaries
(“Confidential Information”).  Executive covenants and agrees to use her best
efforts and utmost diligence to protect any Confidential Information from
disclosure to third parties.  Executive further acknowledges that, absent the
protections afforded the Company and its subsidiaries in this Section 6,
Executive would not be entrusted with any of such Confidential Information.
Accordingly, Executive agrees and covenants as follows:

 

6.1        Executive agrees (whether during or after Executive’s employment with
the Company) not to issue, circulate, publish or utter any false or disparaging
statements, remarks or rumors about the Company, or its officers, directors,
managers or shareholders of the Company or its subsidiaries and Affiliates
unless giving truthful testimony under subpoena;

 

6.2        During the period of Executive’s employment with the Company and for
five (5) years immediately following the termination of such employment,
Executive shall not disclose or reveal to any person, firm or corporation other
than in connection with the business of the Company and its subsidiaries or as
may be required by law, any Confidential Information used or useable by the
Company or any of its subsidiaries, divisions or Affiliates (collectively the
“Companies”) in connection with their respective businesses, known to Executive
as a result of her employment by the Company, or other relationship with the
Companies, and which is not otherwise publicly available.  Executive further
agrees that during the Term and for five (5) years thereafter, she shall keep
confidential and not disclose or reveal to any person, firm or corporation other
than in connection with the business of the Companies or as may be required by
applicable law, any information received by her during the course of her
employment with regard to the financial, business, or other affairs of the
Companies, their respective officers, directors, customers or suppliers which is
not publicly available;

 

6.3        Upon the termination of Executive’s employment with the Company,
Executive shall return to the Company all documents, customer lists, customer
information, product samples, presentation materials, drawing specifications,
equipment and other materials relating to the business of the Company, which
Executive hereby acknowledges are the sole and exclusive property of the
Company. Nothing in this Agreement shall prohibit Executive from retaining any
of her personal belongings and documents;

 

6.4        During the term of the Agreement and for a period of two (2) years
immediately following the termination of the Executive’s employment with the
Company, Executive shall not compete, or participate as a shareholder, director,
officer, partner (limited or general), trustee, holder of a beneficial interest,
Executive, agent of or representative in any business competing directly with
the Companies without the prior written consent of the Company, which may be
withheld in the Company’s sole discretion; provided, however, that nothing
contained herein shall be construed to limit or prevent the purchase or
beneficial ownership by Executive of less than five percent (5%) of any security
registered under Section 12 or 15 of the Securities Exchange Act of 1934; and

 

6.5        During the period of Executive’s employment with the Company,
Executive agrees to offer or otherwise make known or available to it, as
directed by the Board of Directors of the Company without additional
compensation or consideration, any business prospects, contracts or other
business opportunities that Executive may discover, find, develop or otherwise
have available to Executive that relate to the business or activities in which
the Company, its Affiliates or its subsidiaries are engaged in and further
agrees that any such prospects, contacts or other business opportunities shall
be the property of the Company.

 

6.6        During the term of the Agreement and for a period of two (2) years
immediately following the termination of the Executive’s employment with the
Company, Executive shall not:

 

6.6.1      Solicit or accept competing business from any customer of the
Companies, or any person or entity known by Executive to be or have been, during
the preceding eighteen (18) months, a customer or Prospective Customer of the
Companies without the prior written consent of the Company;

 

6.6.2      Encourage, request or advise any such customer or Prospective
Customer of the Companies to withdraw or cancel any of their business from or
with the Companies;

 

6.6.3      Conspire with any person employed by any of the Companies with
respect to any of the matters covered by this Section 6;

 

6.6.4      Encourage, induce or solicit any person employed by any of the
Companies to facilitate Executive’s violation of the covenants contained in this
Section 6;

 

6.6.5      Assist any entity to solicit the employment of any Executive of any
of the Companies; or

 

6.6.6      Employ or hire any Executive of the Companies, or solicit or induce
any such person to join the Executive as a partner, investor, co-venturer, or
otherwise encourage or induce them to terminate their employment with any of the
Companies.

 

6.7        During and after Executive’s employment, Executive shall reasonably
cooperate with the Company in the defense, procurement, maintenance and
enforcement of (i) any claims or actions (other than those brought by Executive)
now in existence or which may be brought in the future against or on behalf of
the Company, its Affiliates or any subsidiary thereof that relate to the
Confidential Information and any and all events or occurrences that transpired
while Executive was employed by the Company. Executive’s full cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness at mutually convenient times but shall not include, for any
period after the Executive’s employment with the Company has terminated, any
activities that materially interfere with the Executive’s new employment
obligations.  During and after Executive’s employment, Executive also shall
reasonably cooperate in connection with any investigation or review of any
federal, state or local regulatory authority as any such investigation or review
relates to events or occurrences that transpired while Executive was employed by
the Company (to the extent such cooperation does not conflict with or impair
Executive’s legal rights in connection with any such matter).

 

Executive expressly acknowledges that all of the provisions of this Section 6 of
this Agreement have been bargained for and Executive’s agreement hereto is an
integral part of the consideration to be rendered by the Executive which
justifies the rate and extent of the compensation provided for hereunder.
Executive further acknowledges and agrees that a violation of any one of the
covenants contained in this Section 6 shall cause irreparable injury to the
Company, that the remedy at law for such a violation would be inadequate and
that the Company shall thus be entitled to temporary injunctive relief to
enforce that covenant until such time that a court of competent jurisdiction
either (a) grants or denies permanent injunctive relief or (b) awards other
equitable remedy as it sees fit.

 

7.          Successors.

 

7.1        Executive.  This Agreement is personal to Executive and without the
prior express written consent of the Company, shall not be assignable by
Executive, except the Executive’s rights to receive any compensation or benefits
under this Agreement may be transferred or disposed of pursuant to testamentary
disposition, intestate succession or a qualified domestic relations order or in
connection with a Disability.  This Agreement shall inure to the benefit of and
be enforceable by Executive’s estate, heirs, beneficiaries, and/or legal
representatives.

 

7.2        The Company. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.

 

8.          Miscellaneous.

 

8.1        Indemnification. The Company and each of its subsidiaries shall, to
the maximum extent provided under applicable law, indemnify and hold Executive
harmless from and against any expenses, including reasonable attorney’s fees,
judgments, fines, settlements and other legally permissible amounts (“Losses”),
incurred in connection with any proceeding arising out of, or related to,
Executive’s employment by the Company, other than any such Losses incurred as a
result of Executive’s negligence or willful misconduct.  The Company shall, or
shall cause a subsidiary thereof to, advance to Executive any expenses,
including attorney’s fees and costs of settlement, incurred in defending any
such proceeding to the maximum extent permitted by applicable law.  Such costs
and expenses incurred by Executive in defense of any such proceeding shall be
paid by the Company or applicable subsidiary in advance of the final disposition
of such proceeding promptly upon receipt by the Company of (a) written request
for payment; (b) appropriate documentation evidencing the incurrence, amount and
nature of the costs and expenses for which payment is being sought; and (c) an
undertaking adequate under applicable law made by or on behalf of Executive to
repay the amounts so advanced if it shall ultimately be determined pursuant to
any non-appealable judgment or settlement that Executive is not entitled to be
indemnified by the Company or any subsidiary thereof.  The Company shall provide
Executive with coverage under all director’s and officer’s liability insurance
policies which shall be in effect during the Term, with no deductible payable by
Executive.

 

8.2        Applicable Law; Jurisdiction.  Except as may be otherwise provided
herein, this Agreement shall be governed by and construed in accordance with the
laws of the State of Nevada, applied without reference to principles of conflict
of laws. Any judicial proceeding seeking to enforce any provision of, or based
on any right arising out of, this Agreement or any agreement identified herein
may be brought only in state or federal courts of the State of Nevada, and by
the execution and delivery of this Agreement, each of the parties hereto accepts
for themselves the exclusive jurisdiction of the aforesaid courts and
irrevocably consents to the jurisdiction of such courts (and the appropriate
appellate courts) in any such proceedings, waives any objection to venue laid
therein and agrees to be bound by the judgment rendered thereby in connection
with this Agreement or any agreement identified herein.

 

8.3        Amendments.  This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors or legal representatives.

 

8.4        Notice.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given if delivered personally, if delivered by
overnight courier service, if sent by facsimile transmission or if mailed by
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses or sent via facsimile to the respective facsimile numbers,
as the case may be, as set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt; provided,
however, that (i) notices sent by personal delivery or overnight courier shall
be deemed given when delivered; (ii) notices sent by facsimile transmission
shall be deemed given upon the sender’s receipt of confirmation of complete
transmission, and (iii) notices sent by United States registered mail shall be
deemed given seven  (7) days after the date of deposit in the United States
mail.

 

If to the Executive:

 

Ms. Ka Kit

14F, 106 Huangpu Ave. W

Tianhe District

Guangzhou, Guangdong province

China

 

If to the Company:

Jixing Building, 151 Shengli Avenue North,

Shijiazhuang, Hebei Province,

China

Tel: + (86 311) 8603-2561

 

Attn:  Chen Lijun

 

8.5        Withholding Taxes.  The Company may withhold from any amounts payable
under this Agreement, such national, provincial, local and foreign taxes as may
be required to be withheld pursuant to any applicable law or regulation.

 

8.6        Severability.  In the event that any one or more of the provisions of
this Agreement shall be or become invalid, illegal or unenforceable in any
respect, each such provision shall be processed with whatever deletion or
modification is necessary so that the provision is otherwise legal, valid and
enforceable and gives effect to the commercial intention of the parties. To the
extent it is not possible to delete or modify the provision, in whole or in
part, then such provision or part of it shall, to the extent that it is illegal,
invalid or unenforceable, be deemed not to form part of this Agreement and the
validity, legality and enforceability of the remaining provisions of this
Agreement shall, subject to any deletion or modification made hereunder, not be
affected.

 

8.7        Entire Agreement; Captions. This Agreement contains the entire
agreement among the Parties concerning the subject matter hereof and supersedes
all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the Parties with respect thereto.
Titles and headings to sections in this Agreement are for the purpose of
reference only and shall in no way limit, define, or otherwise affect any
provisions contained therein.

 

8.8        Survivorship. The respective rights and obligations of the Parties
hereunder shall survive any termination of this Agreement or the Executive’s
employment hereunder to the extent necessary to the intended preservation of
such rights and obligations.

 

8.9        Waiver; Remedies Cumulative. Either Party’s failure to enforce any
provision or provisions of this Agreement shall not in any way be construed as a
waiver of any such provision or provisions, or prevent that party thereafter
from enforcing each and every other provision of this Agreement.  All remedies
provided in this Agreement are in addition to all other remedies provided under
this Agreement or applicable law.

 

8.10    Joint Efforts/Counterparts. Preparation of this Agreement shall be
deemed to be the joint effort of the Parties hereto and shall not be construed
more severely against any party. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

COMPANY   EXECUTIVE       CAM GROUP, INC.                 By: /s/  Ka Kit   /s/
Ka Kit   Ka Kit    Ka Kit   Chief Executive Officer    

 

 

 
 

ATTACHMENT I

(Duties of President and Secretary)

 

The Company employs Executive as the President and Secretary to perform the
customary duties of those positions as set forth in the Company’s bylaws, and as
the Company, by action of its Board, may provide from time to time. During the
Term, Executive shall devote her ability and attention to her duties on a “best
efforts” and professional basis under the direction of the Board.  Such duties
shall include, without limitations:

 

Executive will hold the title of “President” and “Secretary.” Executive agrees
to devote substantially all of her working time, attention, skill and effort
during normal working hours to the performance of her duties to the Company.
Executive agrees to faithfully, well and to the best of her abilities perform
such duties during such time.

 

 1. The Executive will be responsible for managing and directing the Company’s
    operations and for such duties as may be assigned to her from time to time
    by the Board, and the Executive shall perform and discharge such duties
    diligently and faithfully, provided that such duties are consistent with the
    President’s position at the Company;

 

 1. During her employment, the Executive shall not be employed or engaged in any
    other business activity, whether or not such activity is pursued for gain,
    profit or other pecuniary advantage.  The Executive may engage in personal
    investment activities for herself and her family and she may engage in
    charitable and civic activities and in all such cases so long as such
    activities do not interfere with the performance of her duties hereunder;

 

 2. The Executive will be based at the Company’s offices in Shijiazhuang, Hebei
    Province, People’s Republic of China, but her position will require
    reasonable travel outside of such area (taking into consideration the nature
    and location of the business, operations, existing and prospective suppliers
    and customers); and

 

 3. Other reasonable and necessary duties suitable to the positions of President
    as required by the Company.

